Title: To Thomas Jefferson from Fantin Latour, 20 September 1786
From: Latour, Fantin
To: Jefferson, Thomas



Monsieur
Grenoble ce 20. 7bre. 1786.

Un jeune homme à qui ses parents ont Laissé une Légitime De 8000 Livres, Desireroit se transporter avec Sa petite fortune dans Les états confédérés De L’Amérique pour y acquérir une propriété et y respirer L’air De La Liberté. Auriés la Bonté, monsieur, De lui Donner Les Renseignemens et Les instructions nécessaires pour cela?
Cette Légitime ne Doit lui être payée qu’en Deux termes, quatre mille livres Dans trois ans, et Les quatre autres mille trois encore aprés, c’est à Dire, Dans Six ans. Il voudroit cependant effectuer Son projet à présent, et son frere ne seroit peut-être pas D’humeur De Se Liquider envers lui avant L’échéance. Seroit il possible,  monsieur, De prendre Des arrangemens convenables à cet égard? Je vous Demande mille pardons, monsieur, si ma lettre vous Dérange un seul instant De vos importantes occupations; je vous aurai une obligation infinie si vous Daignés m’éclairer De vos avis.
J’ai L’honneur D’être avec un profond Respect, Monsieur Votre très humble et très obeissant Serviteur,

Fantin Latourdemeurant cour De [Chaulne] grande rüe à g[renoble]

